Citation Nr: 0316258	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  01-07 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to a rating higher than no percent for the 
service-connected residuals of a right shoulder injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran had active service from August 1964 to May 1968.  

This case now is before the Board of Veterans' Appeals 
(Board) on appeal from a June 1973 rating decision of the RO 
that granted service connection for residuals of a right 
shoulder injury and assigned a no percent rating, effective 
in February 1973.  

It appears that the veteran's Notice of Disagreement with the 
initial rating has been pending since July 11, 1974, and was 
considered as untimely filed.  The notification of the rating 
decision sent to the veteran is undated and includes only the 
date of July 19, 1973, as the date when the letter was sent 
"TO DPC" (data processing center).  

The RO issued a Statement of the Case in July 2001, and the 
veteran submitted a Substantive Appeal in September 2001.  

Additional development was undertaken by the Board in January 
2003, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  



FINDING OF FACT

Since the date of the veteran statement received on September 
29, 2000, the service-connected residuals of a right shoulder 
injury-manifested by complaints of pain, weakness and 
limited abduction-are first shown to be productive of a 
compensable disability picture that more nearly approximates 
that of functional limitation of motion of the right arm at 
no higher than shoulder level.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating of 20 
percent for the service-connected residuals of a right 
shoulder injury were first met on September 29, 2000.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic 
Code 5201 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case and 
the Supplemental Statement of the Case.  There does not 
appear to be any relevant evidence that has not been 
associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

While it appears that some of the veteran's private treatment 
records from the early 1980's are no longer available, the 
claims folder does contains sufficient information to decide 
the claim.  This includes VA examinations performed to 
evaluate the severity of the service-connected disability.  

The additional development undertaken by the Board, pursuant 
to 38 C.F.R. § 19.9(a)(2), consisted of the scheduling of a 
VA medical examination.  Copies of the VA examination report 
have been provided to the veteran and his representative, 
pursuant to 38 C.F.R. § 20.903 (2002).  

The Board notes that on May 1, 2003, 38 C.F.R. § 19.9(a)(2) 
was found to be invalid by the United States Court of Appeals 
for the Federal Circuit.  See Disabled American Veterans v. 
Principi, No. 02-7304 (Fed. Cir. May 1, 2003).  The Federal 
Circuit held that initial RO review of any evidence obtained 
had to be undertaken, unless the claimant provided a waiver 
of that review.  Id.  

However, in light of the favorable action taken hereinbelow, 
and the veteran's assertion requesting that a rating of 20 
percent be assigned for the service-connected residuals of a 
right shoulder injury, the Board finds that he is not 
prejudiced by the Board's consideration of his appeal at this 
time without remand for initial RO review.  


II.  Evaluation of the Service-Connected Residuals of a Right 
Shoulder Injury

A.  Factual Background 

A careful review of service medical records shows that the 
veteran had been treated for a right shoulder injury in 
November 1964.  X-ray studies revealed that the distance 
between the articulating surfaces in this joint was greater 
than normally viewed.  The impression was that of acromio-
clavicular separation.  

At the time of the veteran's examination for release from 
active duty in May 1968, no defects were recorded.  

The veteran underwent a VA examination in May 1973.  He 
reported a history of having sustained an injury to his right 
shoulder in 1964, when he was thrown down while performing 
hand-to-hand combat.  The shoulder was treated with a sling 
for two weeks.  A current symptom includes some periodic 
aching in the right shoulder, occurring when moving his right 
upper extremity in a certain position.  The aching was 
located beneath the right shoulder blade.  

An examination of the right shoulder revealed no gross 
deformity.  There was no muscular spasm, atrophy, or weakness 
about the right shoulder girdle muscles; the veteran did not 
complain of any tenderness to pressure about the right 
shoulder.  There was a normal range of motion in the right 
shoulder in all directions.  Mild crepitance was noted about 
the acromioclavicular joint on motion of the shoulder.

X-ray studies revealed a tiny spur of the distal and superior 
aspect of the clavicle.  The diagnosis was that of right 
shoulder, history of old trauma with no residual disability 
found on physical or x-ray examinations.  

In a June 1973 rating decision, the RO granted service 
connection for residuals of a right shoulder injury and 
assigned a no percent rating under Diagnostic Code 5299, 
effective in February 1973.  

At a VA examination in July 1974, the veteran complained of 
having pain in the right shoulder with heavy lifting or on 
exertion, such as throwing a ball or digging.  The 
examination revealed a possibly very slight elevation of the 
distal end of the clavicle at the acromioclavicular joint.  
X-ray studies showed no evidence of bony or soft tissue 
abnormality.  The diagnosis was that of right shoulder, 
history of old acromioclavicular separation, symptomatic, 
chronic, very minimal.  

The VA progress notes dated in March 1975 show complaints of 
right shoulder pain.  The diagnosis was that of subscapular 
bursitis.  

A statement of the veteran in the claims folder initially 
received on September 29, 2000 reflects that the veteran 
reported, for the first time, having increased pain and 
reduced range of motion of his right shoulder.  

In a letter received in September 2001, the veteran's wife, a 
registered nurse, indicates that the veteran's right shoulder 
injury would cause significant pain during flare-ups, and had 
restricted the veteran's ability to perform overhead work.  
The severity of the pain would increase or decrease, 
depending upon activities.  

The veteran underwent a VA examination in January 2003.  The 
examiner noted that the veteran had pain in his right 
shoulder, as well as weakness and stiffness.  There was no 
swelling, no heat, and no redness.  The veteran reported that 
the right shoulder tended to be instable and gave way at 
times.  There was occasional locking, fatigability and lack 
of endurance of the right shoulder.  

The examination revealed tenderness anteriorly with crepitus 
and no laxity.  There was a slight loss, one-half, of the 
deltoid muscle over the joint area.  There was a knot 
measuring 2 x 2 centimeters at the right clavicle at the 
acromioclavicular joint, which was tender.  

The examiner noted pain with internal and external rotation, 
abduction, and flexion; however, pain was not severe enough 
to cause any decreased function.  Strength of both upper 
extremities, pulses and reflexes were normal.  

The right shoulder abduction was from 0 to 126 degrees 
actively, and from 0 to 128 degrees passively; and flexion 
was from 0 to 179 degrees actively, and from 0 to 180 degrees 
passively.  Internal and external rotation was within the 
normal range of motion.  

X-ray studies revealed an old healed fracture of the distal 
right clavicle with free ossified fragment in the region of 
the right acromioclavicular joint, which was likely secondary 
to old chip from distal most portion of the right clavicle.  
The shoulder was normal without any joint disease changes.  
The impression was that of post-traumatic changes in the 
right distal clavicle with preservation of the right 
acromioclavicular and right glenohumeral articulation.


B.  Legal Analysis  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202, 207 (1995).  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 
(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2002).  

The evidence shows that the veteran is right handed.  Thus 
the right shoulder disability involves the major extremity.  

A 20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is limited to shoulder level.  A 
30 percent evaluation requires that motion be limited midway 
between the side and shoulder level.  A 40 percent evaluation 
requires that motion be limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The standard ranges of motion of the shoulder are 180 degrees 
of forward elevation (flexion), 180 degrees of abduction, 90 
degrees of external rotation, and 90 degrees of internal 
rotation. 38 C.F.R. § 4.71, Plate I.  

A 10 percent evaluation is warranted for malunion of the 
clavicle or scapula of the major upper extremity, or for 
nonunion without loose movement.  A 20 percent evaluation is 
warranted for nonunion of the clavicle or scapula with loose 
movement, or for dislocation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203.  

A rating for residuals of a right shoulder injury may be 
assigned under Diagnostic Codes 5201 or 5203.  Although, no 
more than one rating may be assigned without violating the 
rule against the pyramiding of disabilities.  38 C.F.R. 
§ 4.14.  

A rating under Diagnostic Code 5202 for impairment of the 
humerus would not be appropriate, since x-ray examinations 
have shown no impairment of the humerus.  

In this case, the medical evidence shows that the residuals 
of a right shoulder injury are manifested primarily by 
limited abduction, painful motion, occasional locking, 
demonstrable changes in the right distal clavicle, and 
complaints of pain.  

The veteran was shown to have 126 degrees of abduction with 
pain in his right shoulder and pain with flexion.  There is 
no evidence of any significant neurological deficits, nor x-
ray evidence of arthritis.  The medical evidence does 
indicate the presence of slight muscle loss over the joint 
area and weakness.  

Here, the recently received evidence first shows that the 
veteran can raise his arm too well above the shoulder level 
(126 degrees), but that he experiences significant pain when 
doing so and that he cannot perform overhead tasks.  

The overall evidence demonstrates that the veteran 
experiences significant pain in the right shoulder and 
weakness, which the Board now finds, results in an additional 
functional loss that more nearly approximates that of 
functional limitation of the right arm movement at shoulder 
level due to pain.  

In light of the evidence, with consideration of provisions of 
DeLuca and complaints of pain, the Board finds that the 
veteran is entitled to a 20 percent rating under Diagnostic 
Code 5201 for the service-connected residuals of a right 
shoulder injury based on limited abduction with related 
weakness and the likely functional loss due to pain.  

The Board finds that the evidence shows that this increased 
level of impairment due to limited abduction, weakness and 
pain has not existed since the effective date of the claim, 
but is shown to have been present since date of the statement 
received from the veteran in September 2000. Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Accordingly, a basis for the assignment of a compensable 
"staged" rating is not indicated prior to that date.  



ORDER

An increased (compensable) rating of 20 percent is granted 
for residuals of a right shoulder injury beginning on 
September 29, 2000, subject to the regulations applicable to 
the payment of monetary awards.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

